  Case 18-10251-jkf           Doc 47
                                   Filed 12/11/18 Entered 12/11/18 17:19:18                       Desc Main
                                   Document      Page 1 of 1
                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                                                 BK. No. 18-10251 JKF
                                                                 :
 MARIA A. JOHNSON
                                                                 :
 A/K/A MARIA JOHNSON                                                    Chapter No. 13
                                                                 :
                                    Debtor
                                                                 :
                                                                 :
 PNC BANK, NATIONAL ASSOCIATION
                                                                 :
                       Movant
                                                                 :
                  v.                                                    11 U.S.C. §362
                                                                 :
 MARIA A. JOHNSON
                                                                 :
 A/K/A MARIA JOHNSON
                                                                 :
                       Respondent

                                    CERTIFICATION OF DEFAULT


                  PHELAN HALLINAN DIAMOND & JONES, LLP,attorneys for Movant, hereby certifies

that the above-captioned Debtor has failed to comply with the terms of the Stipulation approved by the U.S.

Bankruptcy Judge JEAN K. FITZSIMON on October 24, 2018.

                  In accordance with the terms of said Stipulation agreed to by the parties, the Automatic Stay is

hereby lifted as to permit Movant to proceed with their State Court remedies upon Debtors' property. Movant

further certifies that the required Notice of Default was sent to Debtors and Debtors' attorney and Debtor has

failed to cure the default.

 Dated: December 7, 2018                                   /s/ Mario J. Hanyon, Esquire
                                                           Mario J. Hanyon, Esq., Id. No.203993
                                                           Phelan Hallinan Diamond & Jones, LLP
                                                           1617 JFK Boulevard, Suite 1400
                                                           One Penn Center Plaza
                                                           Philadelphia, PA 19103
                                                           Phone Number: 215-563-7000 Ext 31340
                                                           Fax Number: 215-568-7616
                                                           Email: mario.hanyon@phelanhallinan.com
